Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-18, 20-28 and 30-33 are allowed.
	The reasons for allowance stated in the 21 June 2022 Office Action are fully incorporated herein and are not duplicated.
	The Examiner has fully considered and conducted a detailed review of the entirety of the records and references cited in IPRs: IPR2021-01147 relating to U.S. Pat. No. 10542028, IPR2021-01148 relating to U.S. Pat. No. 10757126, IPR2021-01149 relating to U.S. Pat. No. 10567413, IPR2018-01760 relating to U.S. Pat. No. 9413722, IPR2021-01149 relating to U.S. Pat. No. 10567413 and IPR2022-01097 relating to U.S. Pat. No. 10193917.
	The Examiner has performed a detailed examination of the references cited in those IPRs, including but not limited to references and their respective interpretations in the IPRs, such as Sourcefire 3D System User Guide Version 4.10 (“Sourcefire”); U.S. Patent Pub. No. 2015/0207809 to Macaulay; U.S. Pat. No. 7,032,031 to Jungck et al.
	The Examiner further maintains the allowed claims in the instant application include many patentable distinctions relative to the claims at issue in the IPRs for at least the reasons stated by Applicant in the Preliminary Amendment filed on June 13, 2022.  Those positions were fully incorporated in Notice of Allowance mailed June 21, 2022.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435